Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 1 of 33 PageID: 39555



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

  ____________________________________
                                      :
  MONDIS TECHNOLOGY LTD,              :
                                      :
          Plaintiff,                  :                     Civil Action No. 15-4431 (SRC)
                                      :
                      v.              :
                                      :                          OPINION & ORDER
  LG ELECTRONICS, INC.                :
  et al.,                             :
                                      :
          Defendants.                 :
  ____________________________________:

  CHESLER, U.S.D.J.

          This matter comes before the Court on six motions: 1) the motion by Defendants LG

  Electronics, Inc. and LG Electronics U.S.A., Inc. (collectively, “LG”) for judgment as a matter

  of law under Rule 50(b), a new trial under Rule 59, and/or remittitur regarding damages and

  willfulness; 2) LG’s motion for judgment as a matter of law under Rule 50(b) and/or a new trial

  under Rule 59 regarding invalidity; 3) LG’s motion for judgment as a matter of law under Rule

  50(b) and/or a new trial under Rule 59 regarding noninfringement; 4) the motion by Plaintiff

  Mondis Technology Ltd (“Mondis”) for enhanced damages, pursuant to 35 U.S.C. § 284; 5)

  Mondis’ motion for attorney fees, pursuant to 35 U.S.C. § 285; and 6) Mondis’ motion for pre-

  judgment and post-judgment interest. For the reasons that follow, as to the motion for a new

  trial on damages, the Court grants it in part, denies it in part, and reserves decision on it in part,

  pending further briefing; the remaining motions are denied.

          This case arises from a dispute between Mondis, owner of U.S. Patent No. 7,475,180

  (the “’180 patent”), and LG, a television manufacturer, over allegations that LG manufactured


                                                      1
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 2 of 33 PageID: 39556



  and sold televisions that infringed claims 14 and 15 of the ’180 patent. A jury trial was held on

  April 3, 5, 8, 9, 10, 11 and 12, 2019. At the conclusion of the liability phase of the trial, the

  jury returned a verdict that claims 14 and 15 of the ’180 patent were valid and infringed. At the

  conclusion of the damages phase of the trial, the jury returned a verdict that the infringement

  was willful, and awarded Mondis compensatory damages of $45 million.

  I.     LG’s motions regarding patent validity

         LG moves for judgment as a matter of law, pursuant to Rule 50(b), and/or a new trial,

  pursuant to Rule 59, on the issue of the invalidity of claims 14 and 15 of the ’180 patent for

  failure to satisfy the written description requirement. At the conclusion of the liability phase of

  the jury trial, the jury returned a verdict stating, inter alia, that LG did not prove by clear and

  convincing evidence that claims 14 and 15 of the ’180 patent are invalid. At trial, LG had

  argued to the jury that claims 14 and 15 of the ’180 patent are invalid for failure to satisfy the

  written description requirement, pursuant to § 112, paragraph 1.

         In moving for judgment as a matter of law and/or a new trial, LG argues that no

  reasonable jury could have found that the ’180 patent meets the written description

  requirement. LG contends that there was insufficient evidence for the jury to find in Plaintiff’s

  favor on this issue.

         At the outset, the Court notes that the present case presents challenging circumstances for

  LG to succeed on this motion: 35 U.S.C. § 282(a) states that a “patent shall be presumed valid”

  and, under Federal Circuit law, “[t]o overcome the presumption of validity of patents, the

  accused must show that the claims lack a written description by clear and convincing evidence.”

  Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1351 (Fed. Cir. 2011). As Mondis

  notes, the Federal Circuit has held:

                                                     2
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 3 of 33 PageID: 39557



         [E]ven though a patentee never must submit evidence to support a conclusion by a
         judge or jury that a patent remains valid, once a challenger introduces evidence
         that might lead to a conclusion of invalidity--what we call a prima facie case--the
         patentee would be well advised to introduce evidence sufficient to rebut that of
         the challenger.

         However, this requirement does not in substance shift the burden of persuasion,
         because the presumption of validity remains intact and the ultimate burden of
         proving invalidity remains with the challenger throughout the litigation.

  Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1360 (Fed. Cir. 2007) (citations omitted). “Under the

  law set by Congress, a jury or a court may reach a conclusion that a patent remains valid solely

  on the failure of the patent challenger’s evidence to convincingly establish the contrary.”

  Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1570 (Fed. Cir. 1986). Thus, for

  LG to succeed on this motion, it must show that its written description case was so clear and so

  convincing that no reasonable jury could have found otherwise.

         LG states its argument on this motion as follows:

         LG’s expert, Dr. Stevenson, testified from the perspective of a person of ordinary
         skill in the art that the ’180 patent failed to comply with the written description
         requirement. Plaintiffs’ own expert, Mr. Lamm, conceded that the patent
         specification does not expressly recite claim 14’s limitation “an identification
         number for identifying at least a type of said display unit.” And contrary to what
         Plaintiffs promised at the summary judgment stage, Mr. Lamm did not provide
         any trial testimony that the inventors were in possession of the claimed invention
         at the time of filing.

         Mr. Lamm’s failure to provide at trial the very testimony that served as Plaintiffs’
         entire basis for avoiding a judgment as a matter of law at the summary judgment
         stage left Dr. Stevenson’s expert testimony that the ’180 patent is invalid for lack
         of written description unrebutted and unimpeached. There was no longer a factual
         dispute for the jury to decide, thus requiring entry of JMOL of invalidity.

  (D.’s Br. 1.) There are two crucial flaws in this argument: 1) the assertion that Dr. Stevenson’s

  testimony was unimpeached; and 2) the unspoken assumption that, in the absence of a rebuttal

  case, the jury had no role to perform. Neither is correct.


                                                    3
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 4 of 33 PageID: 39558



         Mondis points to several examples of how Dr. Stevenson was impeached. For example,

  on direct examination, Dr. Stevenson testified: “The LG TVs do not claim the -- do not contain

  the claimed identification number for identifying a type of display unit.” (Tr. 533:12-14.) On

  cross-examination, Dr. Stevenson was shown a test report on an LG television that he had

  generated (LG-297 at LGEMOND00183157), and he testified:

         Q. You came to Dechert's Austin office and you printed out this report, correct?

         A. I printed it out and I spent a fair of amount looking at the raw data just to make
         sure it printed out something reasonable.

         Q. You printed it out and you saw that it said “display type RGB color,” right?

         A. Yes.

  (Tr. 665:10-17) A reasonable jury could have heard this testimony and concluded that Dr.

  Stevenson’s credibility as a witness had been impaired.

         Second, LG’s implicit assumption that, in the absence of a rebuttal case, there was

  nothing for the jury to decide, is just wrong. Again, consider Orthokinetics: “Under the law set

  by Congress, a jury or a court may reach a conclusion that a patent remains valid solely on the

  failure of the patent challenger’s evidence to convincingly establish the contrary.” 806 F.2d at

  1570. The proper role of the jury was to hear Dr. Stevenson’s testimony, weigh it, and weigh all

  relevant evidence to determine whether LG had met its burden of proof, which is what the jury

  did. The jury reached the conclusion that the claims were valid based on the failure of the patent

  challenger’s evidence to clearly and convincingly establish the contrary. The jury concluded that

  the clear and convincing standard had not been met, which appears to be a reasonable

  conclusion, in view of the evidence presented at trial.

         This Court is not persuaded that LG’s invalidity case was so clear and so convincing that


                                                    4
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 5 of 33 PageID: 39559



  no reasonable jury could have found claims 14 and 15 to be valid. LG’s motion will be denied.

  II.     LG’s motions regarding noninfringement

          LG moves for judgment as a matter of law, pursuant to Rule 50(b), and/or a new trial,

  pursuant to Rule 59, on the issue of infringement. At the conclusion of the liability phase of the

  jury trial, the jury returned a verdict stating, inter alia, that Plaintiffs had proven that it is more

  likely than not that LG infringed claims 14 and 15 of the ’180 patent. LG challenges the

  verdict of infringement on two grounds: 1) no evidence supports the inference that LG’s

  televisions contain the claimed communication controller; and 2) no evidence supports the

  inference that LG’s televisions contain the claimed identification number.

          As to the communication controller, LG contends, correctly, that Mondis offered no

  direct evidence that the accused televisions contain one. LG argues that, therefore, the jury’s

  determination of infringement must be due to improper speculation and conjecture. LG has,

  however, overlooked the role of circumstantial evidence: “Although a jury is entitled to draw

  reasonable inferences from circumstantial evidence, reasonable inferences themselves must be

  more than speculation and conjecture.” Phillip M. Adams & Assocs., LLC v. Dell Comput.

  Corp., 519 F. App’x 998, 1004 n.10 (Fed. Cir. 2013). The question is, then, whether the jury

  could have drawn a reasonable inference about the presence of a communications controller

  based on the circumstantial evidence presented to them, or whether it could only be speculation

  and conjecture.

          Mondis, in opposition, lays out the circumstantial evidence presented to the jury on this

  issue: 1) LG stipulated:

          All of the accused instrumentalities include at least one HDMI input port.
          All of the accused instrumentalities include a memory-storing EDID data that is
          connected to at least one HDMI port.

                                                       5
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 6 of 33 PageID: 39560




  (Tr. 269:4-8.) 2) practice of the HDMI standard requires implementation of the VESA DDC

  standard (MON-0516 at 9 (“HDMI carries a VESA DDC channel”)); 3) LG’s televisions

  implement the DDC2B and I2C communications protocols, which allow bidirectional

  communication and allow a video source to read the television’s EDID data (Tr. 342:16-344:11);

  4) Lamm explained how use of the DDC2B and I2C protocols enabled an LG television to

  communicate the EDID data to the video source (Tr. 345:9-352:21); 5) Lamm stated that, for an

  LG television to communicate the EDID data to the video source as required by the DDC2B

  protocol, it must have a communications controller to perform six functions that enable the

  communication. (Tr. 353:3-354:5.) Having presented this foundation, Lamm then stated his

  conclusions:

         Q. In your opinion, is there any way for the accused LG televisions to implement
         the VESA Plug-N-Play EDID and DDC standards without using a bidirectional
         communication controller?

          A. No. The standards require that you perform these protocol functions, and that
         requires a communications controller and it’s clearly bidirectional.

         Q. And same question with respect to the HDMI standard. Could you implement
         an HDMI capability in the television without using a bidirectional
         communication controller to implement the DDC2B protocol?

         A. No. The HDMI standard says you have to do it this way, and there is no way
         to not do it this way.

         Q. So would it be your opinion that a bidirectional communication controller is
         necessarily present in all the accused products?

         A. Yes, it is.

  (Tr. 354:6-23.) As Mondis contends, a reasonable jury could have heard this evidence and

  concluded that Lamm’s conclusions were more likely than not to be correct.

         Lamm’s conclusions constitute a reasoned inference from the underlying evidence and

                                                  6
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 7 of 33 PageID: 39561



  are not speculative and conjectural. The Federal Circuit approved similar reasoning in Fujitsu

  Ltd. v. Netgear Inc., 620 F.3d 1321, 1327 (Fed. Cir. 2010):

         We hold that a district court may rely on an industry standard in analyzing
         infringement. If a district court construes the claims and finds that the reach of the
         claims includes any device that practices a standard, then this can be sufficient for
         a finding of infringement. We agree that claims should be compared to the
         accused product to determine infringement. However, if an accused product
         operates in accordance with a standard, then comparing the claims to that standard
         is the same as comparing the claims to the accused product.

  In the present case, Mondis presented evidence that the accused televisions operate in accordance

  with the DDC2B standard, and then compared the claims to that standard. The jury’s inference

  that the accused televisions contain a communications controller was reasonable, not speculative

  and conjectural.

         As to the identification number, LG argues: “there was no showing that these two bits

  actually identify a type of display unit in accordance with the Court’s construction of the

  term.”1 (D.’s Br. 1.) The Court does not agree. As already discussed, Dr. Stevenson was

  cross-examined about a report he generated using a publicly available software program. The

  evidence indicates that the program read the two bits in question inside an LG television and

  correctly identified the type of display unit as “RGB color.” (Tr. 665:10-17.) The evidence

  contained a document describing the VESA EDID 1.3 standard, which showed that bits 3 and 4

  of Feature Support byte 1 are labeled, “Display Type,” with values indicating “monochrome

  display,” “RGB color display,” “non-RGB multicolor display,” and “undefined.” (MON-0509

  at 14, MONLG 00023168.) Lamm provided testimony that confirmed this understanding of the


  1
    To be precise, during claim construction, this Court determined that “identification number”
  has its ordinary meaning. (Opinion dated September 28, 2017 at 14.) The Court, in passing, also
  stated: “The ordinary understanding of “identification number” is that it is for the purpose of
  identifying something . . .” (Id. at 13.)

                                                    7
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 8 of 33 PageID: 39562



  EDID standard. (Tr. 333:19-334:2.) This evidence constitutes a showing that, in an actual LG

  television, those two bits actually identified a type of display unit, which, in the example just

  described, was “RGB color.” LG did not explain how this is inconsistent with the Court’s

  construction of “identification number.” This, along with other evidence, constitutes a

  sufficient basis for the jury to have determined that LG’s televisions contain the required

  identification number.

         LG has not demonstrated that no evidence supports the jury’s determination that LG’s

  televisions contain the claimed communication controller or the claimed identification number.

   To the contrary, substantial evidence supports the finding of infringement. LG’s motion for

  judgment as a matter of law, pursuant to Rule 50(b), and/or a new trial, pursuant to Rule 59, on

  the issue of infringement, will be denied.

  III.   LG’s motion for a new damages trial

         LG challenges the jury’s verdict in the damages phase of the trial: the jury awarded $45

  million in damages and found that LG’s infringement was willful. LG moves for judgment as a

  matter of law under Rule 50(b), a new trial under Rule 59, and/or remittitur regarding damages

  and willfulness. As to the damages verdict only, the jury verdict will be vacated.

         Federal Rule of Civil Procedure 59(a)(1) states:

         Grounds for New Trial. The court may, on motion, grant a new trial on all or
         some of the issues—and to any party—as follows:
         (A)    after a jury trial, for any reason for which a new trial has heretofore been
         granted in an action at law in federal court . . .

  When reviewing damages in patent cases, the Federal Circuit applies regional circuit law to

  procedural issues and Federal Circuit law to substantive and procedural issues pertaining to

  patent law. Wordtech Sys. v. Integrated Networks Sols., Inc., 609 F.3d 1308, 1318 (Fed. Cir.


                                                     8
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 9 of 33 PageID: 39563



  2010). Under Third Circuit law, “[a] new trial should be granted only where the great weight of

  the evidence cuts against the verdict and where a miscarriage of justice would result if the verdict

  were to stand.” Springer v. Henry, 435 F.3d 268, 274 (3d Cir. 2006).

         A.      The $45 million damages verdict

         “Upon finding for the claimant the court shall award the claimant damages adequate to

  compensate for the infringement, but in no event less than a reasonable royalty for the use made

  of the invention by the infringer, together with interest and costs as fixed by the court.” 35

  U.S.C. § 284. The Federal Circuit has established two basic methods for determining a

  reasonable royalty:

         Two alternative categories of infringement compensation are the patentee’s lost
         profits and the reasonable royalty he would have received through arms-length
         bargaining. . . .

         The second, more common approach, called the hypothetical negotiation or the
         “willing licensor-willing licensee” approach, attempts to ascertain the royalty
         upon which the parties would have agreed had they successfully negotiated an
         agreement just before infringement began.

  Lucent Techs., Inc. v. Gateway, Inc., 580 F.3d 1301, 1324 (Fed. Cir. 2009).

         This case involves patents for electronics technology developed by Hitachi and

  transferred to Mondis. As Plaintiff’s expert Bratic explained in his expert report, and the parties

  do not dispute, the relevant patents transferred from Hitachi to Mondis are the DDC patents,

  which form two patent families: 1) the ’090 patent family, which relates to DDC/2 and DDC/2B

  technology; and 2) the ‘812 patent family, which relates to DDC/CI and later technologies.

  (Walsh 11/28/18 Dec. Ex. A at ¶ 10.) The ’180 patent is a member of the ’090 patent family;

  technical expert Lamm testified that there were eight patents in the ’090 patent family, and Bratic

  agreed. (Tr. 1045:10-12; 1099:18-21.) Bratic contended as well that his observations, based on


                                                    9
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 10 of 33 PageID: 39564



   review of over 25 relevant license agreements, fit with a document provided by Hitachi to a

   California court, which indicates that Hitachi generally applied a “DDC Royalty Norm,” which

   Bratic explained as follows:

          At the time, the DDC Royalty Norm required licensees of the DDC Patents to pay
          Hitachi a royalty rate of either: (1)1% for all DDC-compliant monitors, regardless
          of whether they complied with the DDC/2 and DDC/2B or the DDC/CI standard;
          or (2) 0.25% for monitors compliant with the DDC/2 and DDC/2B (“Pre-
          DDC/CI”) standard and 1.75% for monitors compliant with the DDC/CI (“Post-
          DDC/CI”) standard (or any smaller or larger percentage for Pre-DDC/CI and
          Post-DDC/CI compliant monitors so long as the sum of the corresponding royalty
          percentages was 2%).

   (Walsh 11/28/18 Dec. Ex. A at ¶ 48.) Bratic concluded that the “implicit royalty rate” for a

   license for the ‘090 family of patents was 0.25%. (Id.; Id. at ¶ 222.)

          Mondis contends that its prior licenses were negotiated on a “threshold basis,” charging a

   royalty for use of the DDC technology, rather than the use of particular patents. (Tr. 966:7-18.)

   The royalty rate did not change according to the number of patents licensed. (Id.)

          Bratic also stated that the past licenses showed a two-tiered rate schedule with a lower

   pre-litigation royalty rate and a post-litigation royalty rate that was three times higher. (Walsh

   11/28/18 Dec. Ex. A at ¶¶ 46, 47, 226.) Bratic characterized these rates as reflecting an

   “uncertainty discount,” with the pre-litigation rate at one-third of the post-litigation rate as a

   discount because of the uncertainty about patent validity and infringement. (Id.) Bratic

   concluded that, because the hypothetical negotiation rate would not include an uncertainty

   discount, the hypothetical negotiation would have resulted in a reasonable royalty rate of 0.75%

   of sales for the ’180 patent. (Walsh 11/28/18 Dec. Ex. A at ¶ 228.) Mondis therefore contends

   that it is entitled to a reasonable royalty of 0.75% of the sales revenue for LG’s infringing

   televisions. The parties did not dispute that the entire market value of the 19 million infringing


                                                      10
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 11 of 33 PageID: 39565



   televisions was about $10 billion. Mondis thus asked for a reasonable royalty of $75 million. As

   already stated, at the conclusion of the damages phase, the jury awarded $45 million in

   compensatory damages and found that LG’s infringement was willful.

          LG challenges the damages verdict on three grounds: 1) Plaintiff’s damages theory

   violates the apportionment requirement; 2) Plaintiff’s threshold theory violates Federal Circuit

   law; and 3) Plaintiff’s use of a damages multiplier is legally improper.

          As to the apportionment requirement, LG’s argument is straightforward: Federal Circuit

   law requires that patent damages be apportioned to the incremental value that the patented

   invention adds to the end product, and the damages case presented to the jury by Mondis did not

   comply. The parties do not dispute the first proposition: Federal Circuit law requires that patent

   damages, pursuant to 35 U.S.C. § 284, be so apportioned. The post-trial dispute here concerns

   the question of whether Plaintiff’s damages case complies with the apportionment requirement.

          At the conclusion of the liability phase of the trial, the jury found that Mondis had proven

   that LG infringed claims 14 and 15 of the ’180 patent. Pursuant to 35 U.S.C. § 284, therefore,

   Mondis is entitled to, at a minimum, a reasonable royalty. During the damages phase of the trial,

   the jury was tasked with determining that reasonable royalty. Under Federal Circuit law, “where

   multi-component products are involved, the governing rule is that the ultimate combination of

   royalty base and royalty rate must reflect the value attributable to the infringing features of the

   product, and no more.” Ericsson, Inc. v. D-Link Sys., 773 F.3d 1201, 1226 (Fed. Cir. 2014).

   The question presently in dispute, then, is whether Mondis presented a damages case that

   satisfies this governing rule.

          LG begins by pointing to the testimony of Plaintiff’s damages expert, Mr. Bratic, who

   stated that he did not do any apportionment because he believed none was necessary. (Tr.

                                                     11
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 12 of 33 PageID: 39566



   1161:19-21.) Plaintiff’s opposition brief does not dispute that he stated this. Instead, Mondis

   contends that it used the approach to apportionment approved by the Federal Circuit in

   Commonwealth Sci. & Indus. Research Organisation v. Cisco Sys., 809 F.3d 1295, 1303 (Fed.

   Cir. 2015) (“CSIRO”). Mondis argues that, in CSIRO:

          the apportionment function was achieved through application of comparable
          licenses or negotiations, which reflected “already built in apportionment.” 809
          F.3d at 1303. That is what happened here.

   (Pl.’s Opp. Br. 7.) This the crux of Plaintiff’s argument that it did indeed satisfy the

   apportionment requirement: the damages analysis was based on comparable licenses which

   reflected “already built-in apportionment,” just as was done in CSIRO. This is unpersuasive,

   because this case is distinguishable on the facts.

          First, consider the facts and holding of CSIRO, as stated by the Federal Circuit:

          Fundamentally, the smallest salable patent-practicing unit principle states that a
          damages model cannot reliably apportion from a royalty base without that base
          being the smallest salable patent-practicing unit. That principle is inapplicable
          here, however, as the district court did not apportion from a royalty base at all.
          Instead, the district court began with the parties' negotiations. At trial, the district
          court heard evidence that, around the time of the hypothetical negotiations, the
          parties themselves had brief discussions regarding Cisco taking a license to the
          ‘069 patent. According to the district court's factual finding—which is supported
          by the testimony at trial—Cisco informally suggested $0.90 per unit as a possible
          royalty for the ‘069 patent. The district court used this rate as a lower bound on a
          reasonable royalty. For the upper bound, the district court looked to the $1.90 per
          unit rate requested by CSIRO in its public Rate Card license offer. Because the
          parties' discussions centered on a license rate for the ‘069 patent, this starting
          point for the district court’s analysis already built in apportionment. Put
          differently, the parties negotiated over the value of the asserted patent, ‘and no
          more.’

   809 F.3d at 1302-03 (italics added). CSIRO concerned infringement of the ‘069 patent. During

   the damages trial, the court heard evidence that Cisco informally suggested a possible royalty of

   $0.90 per unit, and that CSIRO had offered Cisco a license to the ‘069 patent on terms stated in a


                                                        12
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 13 of 33 PageID: 39567



   standardized form license offer, termed the “Rate Card.” The Federal Circuit found that “this

   starting point for the district court’s analysis already built in apportionment.” Id. at 1303. The

   Court then explained its reasoning: “the parties negotiated over the value of the asserted patent,

   and no more.” Id. The key characteristic of this fact pattern is that the district court used, as a

   starting point, evidence of negotiations over the same intellectual property that was the subject of

   the infringement action, the ’069 patent. Because the negotiation positions used as a starting

   point had a scope identical to the property at issue at trial, there was no need to perform

   additional apportionment: the negotiation positions had the apportionment built in, because they

   concerned the value of the asserted patent “and no more.”2 Id.

             The Federal Circuit has held: “The essential requirement is that the ultimate reasonable

   royalty award must be based on the incremental value that the patented invention adds to the end

   product.” Ericsson at 1226. In CSIRO, the patentee presented evidence of the incremental value

   of the ‘069 patent, as reflected in negotiation positions taken by the parties. Crucially, in the

   instant case, Mondis has not argued that any of the previous licenses on which it based its

   damages case were limited to the incremental value of the ’180 patent.

             The facts of the instant case are thus distinguishable from those in CSIRO. Here, the

   starting point was a set of licenses not limited to the ’180 patent, nor to claims 14 and 15 of the


   2
       The Federal Circuit confirmed this reading of CSIRO in Elbit:

             In CSIRO, the district court started with evidence of proposed royalty rates from
             the parties' prior attempts at negotiating a license for the patent. Id. at 1300, 1302-
             03. We determined that the district court’s analysis was not in error because it
             “already built in apportionment” by starting from “discussions centered on a
             license rate” for the same patent, those discussions having already informally
             apportioned the proposed license rates to the value of the patented technology.

   Elbit Sys. Land & C4I Ltd. v. Hughes Network Sys., LLC, 927 F.3d 1292, 1301 (Fed. Cir. 2019).

                                                        13
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 14 of 33 PageID: 39568



   ’180 patent. Instead, here is Plaintiff’s description of the evidence presented at the damages

   trial:

            The evidence at trial was that licensing is on a threshold basis where the licensee
            pays one price for access to the patented technology, rather than on a patent-by-
            patent basis. The price is to use the technology. The number of patents doesn’t
            matter. Threshold licensees seek to avoid further exposure on products licensed
            and paid for. So after the agreed threshold royalty is paid, there would be no
            charge for additional patents, even subsequently acquired ones.

   (Pl.’s Opp. Br. 9-10.) Thus, the threshold licenses here were not structured to have a scope

   limited to particular patents, but to particular technology. Plaintiff’s opposition brief cites as an

   example the 2009 Mondis/LG monitor license agreement, admitted into evidence at trial. Here is

   how that license defined its scope:

            “Licensed Patents” means any and all patents, utility patents and utility models
            that, at any time during the Term or before, are owned or controlled by Mondis
            and its Affiliates, and that would be infringed, or that Mondis contends would be
            infringed, by a Computer Monitor's compliance with any Video Electronics
            Standards Association (VESA) DDC standard, whether the DDC/2B (or prior)
            standard or the DDC/CI (or subsequent) standard, a full list of which patents (so
            far as Mondis is aware) is set out in Annex 2 hereto, together with all divisions,
            continuations, continuations-in-part, reissues and reexaminations thereof, and all
            foreign counterparts of any thereof.

   (Walsh Dec. Ex. 4/Ex. 2 § 1.12, Plaintiff’s Exhibit MON-0010 at MONLG 00036697.) The

   scope of this licensing agreement is all patents that would be infringed by a monitor’s use of the

   VESA DDC standard. The provision states that Annex 2 contains a list of the included patents.

   Annex 2 identifies by number 17 United States patents, 4 German patents, and 15 Japanese

   patents. (Walsh Dec. Ex. 4/Annex 2, Plaintiff’s Exhibit MON-0010 at MONLG 00036710-12.)

   Annex 2 includes the ’180 patent in the list. (Id.)

            The scope of this exemplary agreement differs substantially from the scope of the

   property found to be infringed at trial, claims 14 and 15 of the ’180 patent. The 2009 license


                                                     14
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 15 of 33 PageID: 39569



   covered 35 other patents insofar as those patents would be infringed by use of the VESA DDC

   standard. The 2009 license does not have apportionment built in, because the scope of the

   license is far beyond claims 14 and 15 of the ’180 patent. As Mondis explained in its brief, the

   scope of the license is defined by the infringing use of the VESA DDC standard, without regard

   for whether claims 14 or 15 of the ’180 patent are infringed.

          As Mondis contends, the other licenses on which Bratic based his analysis had the same

   structure. None of these licenses can be said to have apportionment built in. None of these

   licenses reflects the value attributable to the features of the product which infringe claims 14 and

   15 of the ’180 patent, and no more. Ericsson, 773 F.3d at 1226.

          This leads to LG’s second challenge, which focuses on the threshold basis. Mondis built

   its damages case on evidence of previous licenses which were all structured on a threshold basis.

   Mondis defined threshold licensing as follows: “Threshold licensing involves a single rate for

   access to the technology of the patent family being licensed, regardless of the number of patents,

   and regardless of how many of them block.” (Pl.’s Opp. Br. 12.) Mondis now claims that, also,

   these threshold licenses built in apportionment, but this is paradoxical: a license which is

   designed so that the underlying patents have no incremental value cannot at the same time be

   evidence of “the incremental value that the patented invention adds to the end product.”3

   Ericsson, 773 F.3d at 1226.

          By relying on this “threshold” theory of value, Mondis has truly painted itself into a

   corner. Having built its damages case on licenses which assigned no value to particular patents,


   3
     This is not to say that threshold licenses cannot be input for the reasonable royalty analysis.
   Although the Federal Circuit does not require that comparable licenses show “identity of
   circumstances,” VirnetX, Inc. v. Cisco Sys., 767 F.3d 1308, 1330 (Fed. Cir. 2014), the analysis
   must account for the differences. Elbit, 927 F.3d at 1300. Mondis did not account for the

                                                    15
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 16 of 33 PageID: 39570



   but only on access to DDC technology, it cannot now claim that such licenses isolate the

   incremental value of the ’180 patent to the final product. The problem is not that these licenses

   are simply too different from the subject matter of the hypothetical negotiation, but that Mondis

   did not account for or adjust for the differences so as to satisfy the apportionment requirement.

   The Federal Circuit has stated:

          Prior licenses, however, are almost never perfectly analogous to the infringement
          action. For example, allegedly comparable licenses may cover more patents than
          are at issue in the action, include cross-licensing terms, cover foreign intellectual
          property rights, or, as here, be calculated as some percentage of the value of a
          multi-component product. Testimony relying on licenses must account for such
          distinguishing facts when invoking them to value the patented invention.

   Ericsson, 773 F.3d at 1227 (citation omitted). Neither Mondis nor its witnesses accounted for

   the distinguishing facts when invoking the threshold licenses to value the patented invention.

          LG also argues that Mondis’ damages case captured the value of the VESA DDC

   standard rather than the incremental value of the ’180 patent. Mondis, in opposition, denies this,

   but, given Plaintiff’s definition of “threshold licensing,” as just quoted, it is undeniable:

   “Threshold licensing involves a single rate for access to the technology of the patent family

   being licensed, regardless of the number of patents, and regardless of how many of them block.”

   (Pl.’s Opp. Br. 12.) The “single rate for access to the technology of the patent family” is a price

   for access to the technology that enables use of the DDC standard. The previous licenses

   charged a royalty based on access to the DDC standard; Mondis has pointed to no license which

   charged a royalty based on use of the ’180 patent alone.

          Bratic testified that he relied on the opinions of Mondis’ technical expert, Mr. Lamm, as

   to all technical questions. (Tr. 1070:18-22.) Lamm testified that four patents in the ‘090 family


   differences between the threshold licenses and the conditions of the hypothetical negotiation.

                                                      16
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 17 of 33 PageID: 39571



   were standard-essential patents.4 (Tr. 1050:11-20.) At trial, LG confirmed that Bratic

   understood from Lamm’s testimony that four patents could block a manufacturer’s use of the

   Plug and Play standard. (Tr. 1165:8-18.) LG then asked Bratic if that testimony changed

   Bratic’s opinion that LG would have paid the full threshold rate to get a license to only one

   patent of those four, and it did not. (Tr. 1165:19-1166:2.) As LG contends, with this point,

   Bratic moved into an insupportable position, as he maintained that the result of the hypothetical

   negotiation was that LG would have paid top dollar for a license that LG, without licenses to the

   three other standard-essential patents, could do nothing with commercially. No reasonable jury

   could accept this proposition, that a business would willingly agree to pay the threshold rate but

   receive nothing usable in return. And, indeed, why would any business pay anything for a

   license that did not allow that business to make and sell its product? If there are four patents that

   are essential to the DDC2B standard, of what value is a license to only one of the four?

          In the instant case, there is good reason to wonder whether the “threshold licensing”

   approach conflicts with the principles of CSIRO. Consider again Plaintiff’s description of the

   evidence presented at the damages trial:

          The evidence at trial was that licensing is on a threshold basis where the licensee
          pays one price for access to the patented technology, rather than on a patent-by-
          patent basis. The price is to use the technology. The number of patents doesn’t
          matter. Threshold licensees seek to avoid further exposure on products licensed
          and paid for. So after the agreed threshold royalty is paid, there would be no
          charge for additional patents, even subsequently acquired ones.

   (Pl.’s Opp. Br. 9-10.) Mondis states that, with a threshold license, the licensee pays one price

   for access to the patented technology. As already discussed, the 2009 Mondis/LG monitor


   4
     To be fully accurate, Lamm actually testified that four and one-half patents out of the eight in
   the ‘090 patent family were standard-essential patents: the ‘088, ‘970, ‘342 and the ‘180 patents
   are standard-essential, and the ‘090 patent is “half standard-essential.” (Tr. 1047:21-1050:10.)

                                                     17
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 18 of 33 PageID: 39572



   license agreement, admitted into evidence at trial, defined the scope of that license as those

   patents that would be infringed by a monitor’s “compliance” with the VESA DDC standard,

   whether the DDC/2B (or prior) standard or the DDC/CI (or subsequent) standard. (Walsh Dec.

   Ex. 4/Ex. 2 § 1.12, Plaintiff’s Exhibit MON-0010 at MONLG 00036697.) Such a license does

   not capture the incremental value of the patented technology apart from “value flowing to the

   patent from the standard’s adoption.” CSIRO, 809 F.3d at 1305. Mondis’ threshold model

   rests on the predicate that the constituent (licensed) patents have no value apart from their

   standard-essential status, which enables them to block unlicensed use of a standard. Does the

   threshold model assign any value to patents apart from their ability to block? If a threshold

   license is negotiated without concern for the number of licensed patents, and if the royalty rate

   for existing licenses does not change when a new patent, such as the ’180 patent, issues, is it

   possible for that royalty rate to capture the incremental value of a particular individual patent?

          Mondis argues, in opposition, that LG has cited no case in which a court rejected use of

   a threshold license. That, of course, does not mean that any court has ever addressed the issue

   or found that a past threshold license already built in apportionment, nor does it solve the

   substantial problems with Plaintiff’s damages case.

          LG is correct that Mondis and Bratic confused the value of the ’180 patent with the value

   of the DDC/Plug and Play standard.5 The Federal Circuit has stated:

          Just as we apportion damages for a patent that covers a small part of a device, we
          must also apportion damages for SEPs that cover only a small part of a standard.
          In other words, a royalty award for a SEP must be apportioned to the value of the
          patented invention (or at least to the approximate value thereof), not the value of
          the standard as a whole. A jury must be instructed accordingly. Our decision does

   5
    At trial and in the post-trial briefing, the parties appeared to use the terms “DDC standard” and
   “Plug and Play standard” interchangeably. (See Tr. 968:2-3: “DDC2B is the core of the Plug-N-
   Play Technology.”)

                                                     18
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 19 of 33 PageID: 39573



          not suggest that all SEPs make up only a small part of the technology in the
          standard. Indeed, if a patentee can show that his invention makes up the entire
          value of the standard, an apportionment instruction probably would not be
          appropriate.

          Turning to the value of a patent's standardization, we conclude that Supreme
          Court precedent also requires apportionment of the value of the patented
          technology from the value of its standardization. . . . In other words, the patent
          holder should only be compensated for the approximate incremental benefit
          derived from his invention.

          This is particularly true for SEPs. When a technology is incorporated into a
          standard, it is typically chosen from among different options. Once incorporated
          and widely adopted, that technology is not always used because it is the best or
          the only option; it is used because its use is necessary to comply with the
          standard. In other words, widespread adoption of standard essential technology is
          not entirely indicative of the added usefulness of an innovation over the prior art.
          This is not meant to imply that SEPs never claim valuable technological
          contributions. We merely hold that the royalty for SEPs should reflect the
          approximate value of that technological contribution, not the value of its
          widespread adoption due to standardization.

          Because SEP holders should only be compensated for the added benefit of their
          inventions, the jury must be told to differentiate the added benefit from any value
          the innovation gains because it has become standard essential. Although the jury,
          as the fact finder, should determine the appropriate value for that added benefit
          and may do so with some level of imprecision, we conclude that they must be told
          to consider the difference between the added value of the technological invention
          and the added value of that invention’s standardization.

   Ericsson, 773 F.3d at 1232-33 (citations omitted). This states clearly that, when dealing with a

   standard-essential patent, the value added by the patented technology must be differentiated from

   the value added by the standardization of that technology. At trial, Mondis presented extensive

   evidence – the licensing history – about the value of the DDC standard and the royalties that

   various manufacturers agreed to pay in order to manufacture monitors and televisions which

   incorporated the standard. No attention was paid to “the difference between the added value of

   the technological invention and the added value of that invention’s standardization.” Id. at 1233.



                                                    19
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 20 of 33 PageID: 39574



          Mondis did not address the question of what value was added by the invention’s

   standardization. This is error under the Federal Circuit’s decision in CSIRO: the Federal Circuit

   found that the district court, which had increased the royalty rate because of the patent’s status as

   standard-essential, had erred. 809 F.3d at 1305. And the Federal Circuit did not stop there: it

   proceeded to question whether the starting rates (the royalty rate bounds of $.090 and $1.90)6 for

   the analysis had been misvalued because of considerations of standardization, and instructed the

   district court, on remand, to “consider whether the initial rates taken from the parties’ discussions

   should be adjusted for standardization.” Id. at 1305-06.

          Mondis, in opposition, contends that Mr. Bratic accounted for differences between the

   comparable licenses and the hypothetical negotiation, and points to the adjustment of a 1% rate

   to .25%. Mondis does not explain this in the opposition brief, but it appears to refer to Bratic’s

   efforts to separate the royalty rate for the ’090 family of patents from the royalty rate for patents

   from the ’812 family. Bratic did thus make some effort to adjust for the difference in scope

   between the comparable licenses and the hypothetical negotiation: he attempted to carve out the

   value contributed by the ’090 patent family. The problem, of course, is that the entire ’090

   patent family is not at issue in this case; only one patent from that family, the ’180 patent, is at

   issue. A damages model that begins with previous threshold licenses, and attempts to adjust the

   royalty based on patent family membership, has taken a step in the right direction, but still has

   not apportioned to the incremental value added by the ’180 patent.

          In its opposition, Mondis contends that “Mr. Bratic’s opinion about the value of the ’180

   patent was based on the patent’s own technical value.” (Pl.’s Opp. Br. 22.) While it is true that


   6
    Note that these are the same rates that the Federal Circuit determined reflected “already built in
   apportionment.” Id. at 1303.

                                                      20
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 21 of 33 PageID: 39575



   Bratic did state opinions about the value of the ’180 patent, that does not undo the fact that the

   “threshold license” theory treated the value of each individual patent as equal to the value of the

   standard, contrary to Ericsson.

          LG also argues that Mondis has violated the evidentiary corollary to the Federal Circuit’s

   governing rule:

          Our cases have added to that governing legal rule an important evidentiary
          principle. The point of the evidentiary principle is to help our jury system reliably
          implement the substantive statutory requirement of apportionment of royalty
          damages to the invention's value. The principle, applicable specifically to the
          choice of a royalty base, is that, where a multi-component product is at issue and
          the patented feature is not the item which imbues the combination of the other
          features with value, care must be taken to avoid misleading the jury by placing
          undue emphasis on the value of the entire product. It is not that an appropriately
          apportioned royalty award could never be fashioned by starting with the entire
          market value of a multi-component product—by, for instance, dramatically
          reducing the royalty rate to be applied in those cases—it is that reliance on the
          entire market value might mislead the jury, who may be less equipped to
          understand the extent to which the royalty rate would need to do the work in such
          instances.

   Ericsson, 773 F.3d at 1226-27. LG argues that Mondis misled the jury during the damages phase

   by placing undue emphasis on the value of the entire product. The jury’s decision here is

   opaque: we know the verdict, but not the underlying reasoning, and cannot know what rationale

   led them to their decision. Nonetheless, the Court agrees with LG that Mondis repeatedly

   emphasized the entire market value of LG’s accused televisions, $10 billion, and that this may

   have skewed the damages horizon for the jury. As the Federal Circuit has held:

          We have articulated that, where multi-component products are accused of
          infringement, the royalty base should not be larger than the smallest salable unit
          embodying the patented invention. We have cautioned against reliance on use of
          the entire market value of a multi-component product that includes a patented
          component because it cannot help but skew the damages horizon for the jury,
          regardless of the contribution of the patented component to this revenue.



                                                     21
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 22 of 33 PageID: 39576



   Power Integrations, Inc. v. Fairchild Semiconductor Int’l, Inc., 894 F.3d 1258, 1270 (Fed. Cir.

   2018). It seems quite possible that Mondis may have placed undue emphasis on the value of the

   entire product and did not particularly take care to avoid skewing the damages horizon for the

   jury. Mondis did not offer the jury a method to estimate the incremental value of the ’180 patent

   from the much broader prior licenses.

           The Court finds it possible, even probable, that Mondis’ overall approach did skew the

   damages horizon for the jury, even if it did not mislead the jury. As already noted, Mondis failed

   to adjust for the differences between the threshold approach to valuation in the previous licenses

   from the apportioning approach to patent damages required by the Federal Circuit. Moreover,

   Mondis did not attempt to disentangle the incremental value added by the ’180 patent to the

   finished product from the value of the DDC standard captured in the prior licenses.

   `       Third, LG argues that Mondis’ use of a damages multiplier – which Mondis called the

   “uncertainty discount” – is legally improper and not supported by substantial evidence. LG

   contends that the use of the damages multiplier conflicts with Federal Circuit law, citing

   ResQNet.com, Inc. v. Lansa, Inc, 594 F.3d 860, 869 (Fed. Cir. 2010) (citation omitted), which

   held:

           At all times, the damages inquiry must concentrate on compensation for the
           economic harm caused by infringement of the claimed invention. . . .

           Thus, the trial court must carefully tie proof of damages to the claimed invention's
           footprint in the market place.

   LG argues that the use of the damages multiplier allows compensation based not on economic

   harm caused by infringement of the claimed invention, as well as compensation not carefully

   tied to the claimed invention’s footprint in the marketplace. LG argues, furthermore, that the

   damages multiplier is a penalty provision intended to discourage licensees from challenging the

                                                    22
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 23 of 33 PageID: 39577



   validity of any licensed patents.

          In opposition, Mondis argues that the tripling of the royalty rate to remove the effect of

   the uncertainty discount was both supported by substantial evidence and legally proper.7 First,

   Mondis contends that LG’s expert Hansen agreed that this was appropriate, which is correct,

   although Hansen did not testify that he believed that tripling the royalty rate was appropriate in

   this case. Hansen testified:

          A.      Uncertainty generally results in a little bit lower royalty rate, so, a patent
                  that’s determined to be valid and infringed, there’s upward pressure on the
                  rate to pay for such a license.

          Q.      Right. And that upward pressure, you criticized Mr. Bratic for saying that
                  the rate would have been three times the DDC norm rate of .25 percent.
                  You thought that was too much upward pressure. Right?

          A.      Yes. Nobody’s ever paid that.

   (Tr. 1230:6-14.) Furthermore, Hansen also testified:

          Q. So, an upward evaluation is something that’s appropriate and it’s up to the jury
          to decide how much that should be in this case based on the facts that they've
          heard. Correct?

          A. Yes. It’s the jury’s decision.

   (Tr. 1232:13-17.) LG’s expert thus conceded that an increase in damages due to the

   uncertainty discount is a proper matter for the jury to consider.

          Moreover, Mondis argues correctly that Hansen’s concession is in accord with Federal


   7
    In short, the theory here is that a patent that is known to be valid and infringed has a greater
   market value than one for which there is uncertainty about validity and infringement. As Bratic
   pointed out, the hypothetical negotiation presumes validity and infringement: “now, under the
   hypothetical negotiation, we have the ironclad presumption of validity and infringement.” (Tr.
   1085:4-6.) This is correct under Federal Circuit law. See Lucent, 580 F.3d at 1325 (“The
   hypothetical negotiation also assumes that the asserted patent claims are valid and infringed.”)
   Thus, Mondis argues, it is appropriate for the jury to increase the award of compensatory
   damages to reflect the absence of uncertainty about validity and infringement.

                                                     23
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 24 of 33 PageID: 39578



   Circuit law. The Federal Circuit has recognized the appropriateness of considering an

   uncertainty discount in the damages inquiry. This is shown most clearly in Spectralytics, Inc. v.

   Cordis Corp., 649 F.3d 1336, 1347 (Fed. Cir. 2011), in which the Federal Circuit reviewed a

   jury verdict awarding a reasonable royalty for compensatory patent infringement damages. In

   deciding a post-trial motion, the district court had found that the jury’s verdict, which reflected

   a “very deep” uncertainty discount, was not unreasonable:

          In this case, the significance of the price paid by Preco to acquire Spectralytics in
          2003 depends on what that price suggests about the outcome of the hypothetical
          license negotiation in 1998. The jury could reasonably have concluded that the
          former had little to do with the latter. At the time of the 2003 sale, Spectralytics
          knew that the value of the '277 patent ranged from nothing to possibly tens of
          millions of dollars, depending on (among other things) whether Noble and Cordis
          were infringing and whether, if sued for infringement, Noble and Cordis could
          successfully challenge the patent’s validity. Spectralytics suspected that Noble
          and Cordis might be infringing the '277 patent and hoped that the patent would
          survive any challenge to its validity, but Spectralytics did not really know for
          certain, and it could not really know for certain without paying millions of dollars
          in legal fees to launch lengthy and risky litigation. Thus, the value assigned to the
          ‘277 patent in 2003 would have reflected a very deep discount.

   Spectralytics, Inc. v. Cordis Corp., 650 F. Supp. 2d 900, 915-16 (D. Minn. 2009). The Federal

   Circuit reviewed and affirmed, specifically stating that it agreed with the district court that it

   was appropriate for the jury to weigh this “very deep discount” in computing damages. 649

   F.3d at 1347. In short, the Federal Circuit agreed that it was reasonable for the jury to apply a

   pre-litigation uncertainty discount which deeply reduced the patent’s value. LG has not pointed

   to any material difference between the uncertainty discount weighed by the jury in

   Spectralytics and the uncertainty discount in the instant case.

          Similarly, recognition of the uncertainty discount is implicit in this statement in Prism

   Techs. LLC v. Sprint Spectrum L.P., 849 F.3d 1360, 1369 (Fed. Cir. 2017): “the earlier suit’s

   settlement figure may be too low to the extent that it was lowered by the patent owner’s

                                                      24
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 25 of 33 PageID: 39579



   discounting of value by a probability of losing on validity or infringement.” Discounting the

   value of a patent to adjust for uncertainty about validity or infringement appears to be

   uncontroversial in Federal Circuit jurisprudence.

          Because LG’s expert conceded that it was reasonable for the jury to consider

   application of the uncertainty discount in determining a reasonable royalty, and because the

   Federal Circuit recognizes such an adjustment to patent value to be proper, the only remaining

   question is whether the evidence supports the extent to which the jury adjusted damages. The

   parties agree that all we have from the jury is the $45 million verdict, with no explanation of

   the underlying computation. The parties agree that a jury which applied a .25% royalty rate to

   the $10 billion in revenue would award $25 million. The parties also are in agreement in

   speculating that the $45 million verdict likely includes a $20 million upward adjustment. (See

   LG’s Br. 26 n.9; Pl.’s Opp. Br. 16.) If this speculation is correct, the jury applied the .25%

   royalty rate to the $10 billion in revenue, and then adjusted the $25 million upward by 80%

   ($20 million). The question is, then, whether the evidence supports an 80% upward

   adjustment.

          This Court concludes that it does, for two reasons. First, on cross-examination, LG’s

   expert Hansen admitted that he had testified in a prior case that he had adjusted for the

   uncertainty discount by tripling the royalty rate:

          Q. Do you recall, sir, testifying in a case in the United States District Court for the
          Western District of Pennsylvania called University of Pittsburgh of the
          Commonwealth System of Higher Education vs. Varian?

          A. I do.

          Q. Did you testify in that case under oath?

          A. Yes, I did.

                                                        25
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 26 of 33 PageID: 39580




           MR. BLACK: And could we pull up Page 97 of the transcript of that case, and I'd
           like you to highlight lines 4 to 13 please.

           Q. Did someone, not me, ask you the question:

           "And did you, using that provision, did you attempt to demonstrate what the
           impact of an assumption of validity and infringement would have with respect to
           the royalty rates at issue in the Stanford license?”

           Did you give this answer?

           "Yes. For the royalty rates in this particular license, I simply took the effective
           royalty rates that I calculated, multiplied them by three to reflect validity and
           infringement. So this would be illustrative of the range of rates after accounting
           for validity and infringement which would range in the percentages on the far
           right-hand column."

           Do you recall that?

           A. Yes.

   (Tr. 1230:23-1231:22.) The jury was entitled to conclude from this evidence that tripling the

   royalty to adjust for the uncertainty discount could be reasonable and valid.

           Second, Mondis points to the evidence about the Innolux jury verdict. The jury in this

   case heard testimony from both Bratic and Spiro about the 2011 Innolux jury verdict. Spiro

   testified:

           Q. All right. So, there are three defendants when the trial started and we're down
           to one defendant. Who's that defendant?

           A. We were left just with Innolux.

           Q. And on June 27, 2011, what happened?

           A. We got a verdict.

           Q. And what was the rate that the jury determined for televisions in that case?

           A.That was three-quarters of a percent.


                                                     26
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 27 of 33 PageID: 39581



          Q. And which patents did the verdict for televisions cover?

          A. They covered the 2B patents. That was the three that I mentioned before, all
          the 2B patents.

          Q. Which just -- do you know the patent numbers that were actually –

          A. Yes. Again, based on the last three numbers, it's the ’180, the ’342 and the
          ’090.

          Q. Okay. Did Innolux appeal the award, the jury verdict?

          A. Yes, they did. But they eventually settled it.

          Q. Did the settlement involve any reduction of the jury's award?

          A. No, none at all. They paid the full rate, whatever was determined.

          Q. So, under the agreement with Innolux, what royalty rate did Innolux pay
          Mondis for the DDC patents for its televisions?

          A.     It was three-quarters of a percent, 0.75 percent.

   (Tr. 989:17-990:19.)

          On cross-examination, Mr. Bratic testified:

          Q.      All right, sir. Let's move on to another topic you covered in your direct
          testimony, namely that the Innolux verdict confirmed -- further confirmed your
          tripling opinion, right?

          A.     No, I don't believe I said that.

          Q.     Well, you did discuss the Innolux decision as confirmatory of your .75
          percent rate, right?

          A.     Of the .75 percent rate, but there was no trebling.

          Q.     Okay.

          A.      That was a verdict that reflected validity and infringement because the
          jury reached a conclusion of a royalty of .75 percent for TVs.

          Q.    I see. So you're saying you're not exactly sure how they got there, but they
          wound up at the same place you did through tripling. Is that right?

                                                    27
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 28 of 33 PageID: 39582




          A.      No, the point -- no, not quite.

          Q.     Okay. Well, at the end of the day, the jury there found a rate of .75 percent
          applicable for televisions, right?

          A.      Correct.

          Q.     And that's the same -- same number in that red box in your summary chart,
          right?

          A.      It's consistent with that number.

   (Tr. 1146:11 - 1147:8.) Although Bratic denied that the Innolux jury’s .75% royalty rate

   included a tripling uncertainty adjustment, he admitted that the jury verdict “reflected validity

   and infringement.”

          The jury in this case thus heard that the Innolux jury awarded damages using a royalty

   rate of .75%, and that Innolux eventually settled the case by agreeing to pay that rate. The jury

   also heard that Mondis believed that the .25% royalty rate should be tripled to adjust for the

   uncertainty discount. The jury had substantial evidence to support a determination that an 80%

   increase in royalties to adjust for the uncertainty discount was proper and supported by the

   evidence, since Innolux agreed to a settlement paying triple the .25% rate.

          Furthermore, Mondis aptly cites Prism, 849 F.3d at 1369: “a settlement reached after a

   determination of liability (though subject to appeal) is particularly reliable as evidence of

   value.” This is entirely on point, since the Innolux settlement was reached after a

   determination of validity and infringement. Thus, under Prism, it is particularly reliable as

   evidence of value. In this case, the parties agree that the jury seems to have chosen a royalty

   rate that reflects an 80% upward adjustment for the uncertainty discount, which is somewhere

   in between the .25% rate that LG thought was reasonable, and the .75% rate Mondis thought


                                                      28
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 29 of 33 PageID: 39583



   was reasonable. The evidence supports the jury’s decision.

          In conclusion, while this Court has determined that Plaintiff’s damages case is

   insufficient, as a matter of law, to support the jury’s damages verdict, the problem lies in the

   failure to apportion, not in the use of the uncertainty discount. In a new trial, Plaintiff may

   again present the jury with its uncertainty discount theory.

          The present case is similar to Wordtech Sys. v. Integrated Networks Sols., Inc., 609

   F.3d 1308, 1322 (Fed. Cir. 2010), in which the Federal Circuit, applying the law of the Ninth

   Circuit, reversed the denial of a Rule 59(a) motion and remanded for a new trial on damages.

   In short, in Wordtech, the Federal Circuit determined that the plaintiff’s comparable license

   evidence did not support the verdict. Id. In the instant case, this Court finds that Mondis failed

   to present a damages case which satisfies the apportionment requirement fundamental to the

   law of patent infringement damages:

          When the accused technology does not make up the whole of the accused product,
          apportionment is required. The ultimate combination of royalty base and royalty
          rate must reflect the value attributable to the infringing features of the product,
          and no more.

   Finjan, Inc. v. Blue Coat Sys., 879 F.3d 1299, 1309 (Fed. Cir. 2018); Garretson v. Clark, 111

   U.S. 120, 121 (1884) (“The patentee . . . must in every case give evidence tending to separate

   or apportion the defendant’s profits and the patentee’s damages between the patented feature

   and the unpatented features, and such evidence must be reliable and tangible, and not

   conjectural or speculative.”) In making its case for damages, Mondis failed to remove the

   value of non-infringing features from its damages estimates. This Court finds that, as a matter

   of law, Plaintiff’s damages case did not satisfy the apportionment requirement. As in Finjan,

   “[f]urther apportionment was required to reflect the value of the patented technology compared


                                                     29
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 30 of 33 PageID: 39584



   to the value of the unpatented elements.” 879 F.3d at 1311.

           As already stated, under Third Circuit law, “[a] new trial should be granted only where

   the great weight of the evidence cuts against the verdict and where a miscarriage of justice would

   result if the verdict were to stand.” Springer, 435 F.3d at 274. This standard has been met here.

   Plaintiff’s damages case, as a matter of law, is insufficient to support the damages verdict, due to

   the failure to apportion. Because Mondis failed to comply with the apportionment requirement,

   the jury did not hear evidence sufficient to support the verdict. This Court determines that a

   miscarriage of justice would occur if the verdict were allowed to stand. The Third Circuit’s

   requirements for granting a motion for a new trial, pursuant to Rule 59, have been met.

           The Court concludes that Plaintiff’s damages case is insufficient, as a matter of law, to

   support the jury’s damages verdict. The damages verdict will be vacated. The only remaining

   question is one that has not been briefed: has Plaintiff now waived its right to a damages award?

   In Promega Corp. v. Life Techs. Corp., 875 F.3d 651, 666 (Fed. Cir. 2017), the Federal Circuit

   held:

           But, as explained above, a patent owner may waive its right to a damages award
           when it deliberately abandons valid theories of recovery in a singular pursuit of an
           ultimately invalid damages theory. When a plaintiff deliberately takes a risk by
           relying at trial exclusively on a damages theory that ultimately proves
           unsuccessful, and, when challenged, does not dispute that it failed to present an
           alternative case for damages, a district court does not abuse its discretion by
           declining to give that plaintiff multiple chances to correct deficiencies in its
           arguments or the record.

   The parties must now have an opportunity to brief this issue, so that this Court may decide

   whether, having vacated the damages verdict, to grant the motion for a new damages trial. The

   parties shall confer and present to the Court a briefing schedule for this next phase of hearing the

   motion for a new trial.


                                                    30
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 31 of 33 PageID: 39585



      B. The willfulness verdict

          LG moves for judgment as a matter of law or, in the alternative, a new trial, on the

   ground that no reasonable jury could have found that LG’s infringement was willful. “We

   review the denial of a motion for JMOL . . . under the law of the pertinent regional circuit.”

   Power Integrations, 843 F.3d at 1326. “A motion for judgment as a matter of law under

   Federal Rule of Civil Procedure 50(a) should be granted only if, viewing the evidence in the

   light most favorable to the nonmovant and giving it the advantage of every fair and reasonable

   inference, there is insufficient evidence from which a jury reasonably could find liability.”

   Avaya Inc., RP v. Telecom Labs, Inc., 838 F.3d 354, 373 (3d Cir. 2016).

          In Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923, 1933 (2016), the Supreme

   Court revised the willfulness standard, eliminating the objective prong from the standard, but

   leaving the subjective prong intact: “The subjective willfulness of a patent infringer, intentional

   or knowing, may warrant enhanced damages, without regard to whether his infringement was

   objectively reckless.” Under this revised standard, Mondis bore the burden of proof at trial, by

   a preponderance of the evidence, that LG’s infringement was subjectively intentional or

   knowing.

          In brief, this Court cannot conclude that there was insufficient evidence to support the

   jury’s finding of willfulness. Ample evidence shows that the parties had been litigating and

   negotiating licenses regarding the DDC patents It is undisputed that Mondis first sued LG,

   along with other defendants, for infringement of the ‘090 and other patents in 2007, and that

   LG resolved that litigation by entering into a settlement agreement with Mondis in September

   of 2009. It is also undisputed that this original case against LG went to trial after LG settled,

   and that, on June 27, 2011, the jury returned a verdict that found that the televisions of

                                                     31
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 32 of 33 PageID: 39586



   defendant Innolux infringed claim 14 of the ’180 patent, which is at issue in the present case.

   The jury in the present case heard extensive testimony about the history of the dispute from Mr.

   Spiro, among others. (See, e.g., Tr. 98:9-128:9.) It is also undisputed that, in the instant case,

   the period of alleged infringement extended from the date of issuance of the ’180 patent in

   2009 until the ’180 patent expired in February of 2014. There is ample evidence from which a

   jury could reasonably conclude that LG’s infringement of the ’180 patent through the

   manufacture and sale of televisions was, for at least some of the period of alleged infringement,

   done with knowledge that LG was infringing asserted claims of the ’180 patent. Substantial

   evidence supports the jury’s determination of willful infringement. The motion for judgment as

   a matter of law or, in the alternative, a new trial, on the matter of the jury’s finding of

   willfulness, will be denied.

             The decision to vacate the jury’s damages verdict impacts several pending motions.

   Because the issue of the amount of damages is now unresolved, the motion for enhanced

   damages, pursuant to 35 U.S.C. § 284, is premature: there is no damages award to enhance.

   Because this case has not reached final judgment, the motion for a declaration of an exceptional

   case, pursuant to 35 U.S.C. § 285, is also premature. For the same reason, the motion for

   prejudgment and post-judgment interest is premature. These premature motions will be denied.

             For these reasons,

             IT IS on this 24th day of September, 2019

             ORDERED that LG’s motion for judgment as a matter of law under Rule 50(b) and/or

   a new trial under Rule 59 regarding invalidity (Docket Entry No. 486) is DENIED; and it is

   further

             ORDERED that LG’s motion for judgment as a matter of law under Rule 50(b) and/or

                                                      32
Case 2:15-cv-04431-SRC-CLW Document 558 Filed 09/24/19 Page 33 of 33 PageID: 39587



   a new trial under Rule 59 regarding noninfringement (Docket Entry No. 487) is DENIED; and

   it is further

             ORDERED that LG’s motion for judgment as a matter of law under Rule 50(b), a new

   trial under Rule 59, and/or remittitur regarding damages and willfulness (Docket Entry No.

   489) is GRANTED in part, DENIED in part, and decision is RESERVED in part pending

   further briefing; and it is further

             ORDERED that the jury verdict returned on April 12, 2019, finding that LG’s

   infringement was willful and awarding $45 million in compensatory damages, is VACATED

   in part, and the jury’s verdict awarding $45 million in compensatory damages is hereby

   VACATED, but the jury verdict of willful infringement is unchanged; and it is further

             ORDERED that the parties shall confer and present to the Court a schedule for briefing

   the issue of the application of Promega to the motion for a new trial on damages; and it is

   further

             ORDERED that Mondis’ motion for enhanced damages (Docket Entry No. 493),

   pursuant to 35 U.S.C. § 284, is DENIED without prejudice as premature; and it is further

             ORDERED that Mondis’ motion for attorney fees (Docket Entry No. 491), pursuant to

   35 U.S.C. § 285, is DENIED without prejudice as premature; and it is further

             ORDERED that Mondis’ motion for pre-judgment and post-judgment interest (Docket

   Entry No. 495) is DENIED without prejudice as premature.


                                                    s/ Stanley R. Chesler
                                                 Stanley R. Chesler, U.S.D.J.




                                                    33
